The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying petitioner’s motion for a peremptory mandamus order directing John J. Dorman, as chairman, and John J. Callahan, as secretary, of the county committee of the Democratic party of Kings county, to authenticate and file with the board of elections the list of election inspectors submitted from the nineteenth Assembly district of Kings county by the petitioner, Jerome G. Ambro, unanimously affirmed, without costs, as a matter of law and not in the exercise of discretion. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ.